Russell, C. J.
The suit was upon two notes, one for $1,000 and the other for $270. There being no evidence charging the holder of the $1,000 note with notice as to any defense to it, the verdict in favor of the plaintiff as to this note was demanded. The verdict in favor of the plaintiff - as to the $270 note was supported by the evidence. There was no material error in the instructions given, and the requests for instructions, so far as they were pertinent, were sufficiently covered in the charge as delivered. If fuller instructions had been desired as to certain other portions of the charge to which exceptions are taken, an appropriate and timely request therefor should have been submitted. The charge as a whole clearly and fairly submitted the issues, and is especially to be commended in that the instructions were concretely applied to the testimony as it had been delivered to the jury, and in that it did not consist of abstract statements of the law without specific application. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, J., dissents.